DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on August 10, 2022

Claims 1 -12 are allowedClaims 1, 6-9, 13, 16, and 17 are amended 
Claims 1-17 are pending
 



Examiner’s Statement of Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Amended independent claims 1 and 7 are allowed in view for reasons argued by applicant in pages 8-11 of the remarks filed on August 10, 2022. The prior art of record do not teach in response to executing the query and after performing the download phase, performing by the data processing hardware, an overwrite phase by: determine whether or not to store data in a block stash in the memory at the client device based on a probability and sending a second fake query to retrieve a random data block; decrypting the random data block and subsequently re-encrypting another random block with a new randomness. 



Response to Arguments
1.) Applicant’s argument filed on 8/10/2022 regarding 35 U.S.C. 103 rejection of claims 1-12 have been fully considered and is persuasive. Therefore, claims 1-12 are allowed in view of the new claim amendments.

2.) Applicant’s argument filed on 8/10/2022 regarding 35 U.S.C. 112(b) rejection of claims 1 and 7 have been fully considered and is persuasive. Therefore, the rejection is withdrawn.

3.) Applicant’s amendment to claim 13 filed on 8/10/2022 regarding “sending, by the data processing hardware, a second download request from the data processing hardware to the server for K data blocks stored on the server to mask the first download request, the K data blocks excluding the queried data block” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 13-17 have been considered but are moot in view of the new ground(s) of rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6553409, Zhang in view of US 20170185534, Wagh
In regards to claim 13, Zhang teaches a method comprising: executing, by data processing hardware of a client device, an instruction to execute a query (q) for a data block stored on a server(US 6553409, Zhang, col. 5, lines 22-28, where instruction for downloading  server content to a cache may be implemented); in response to executing the query, determining that the data block is not stored in a block stash on memory hardware residing at the client device( US 6553409, Zhang, fig. 6, steps 600 and 602, where a request for content[i.e. executing a query] is initiated and it is determined whether content is cached[i.e. stored in block stash]); and  based on determining that the data block is not stored in the data block( US 6553409, Zhang, fig. 6, step 602):  	sending, by the data processing hardware, a first download request from the data processing hardware to the server for the queried data block and K-1 other blocks( US 6553409, Zhang, fig. 6, step 604, if it is determined that data is not cached, a request for content from the server is performed);sending, by the data processing hardware, a second download request from the data processing hardware to the server for K data blocks stored on the server to mask the first download request, the K data blocks excluding the queried data block( US 6553409, Zhang, fig. 2 and col. 7, lines 37-57, where previously downloaded content requested from a server to the cache may be overwritten[i.e. masked] with newly downloaded content[i.e. k data blocks] that may have been newly requested);  	Zhang does not teach receiving, at the data processing hardware, from the server, a first download sequence for the K data blocks in response to the second download request; and6receiving, at the data processing hardware, from the server, a second download sequencserver, a first download sequence for the K data blocks in response to the second download request(see US 20170185534, Wagh, para. 0078, where the ORAM is configured to recursively receive K blocks of data information); and6receiving, at the data processing hardware, from the server, a second download sequenc(see US 20170185534, Wagh, para. 0078, where the ORAM is configured to implicitly receive K-1 blocks of data information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data processing, taught by Zhang, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)  

 	In regards to claim 14, the combination of Zhang and Wagh teach the method of claim 13, wherein the server is untrusted and stores a plurality of publically available data blocks that are un-encrypted(see US 20170185534, Wagh, para. 0006, where an oblivious RAM for storing data[e.g. un-encrypted data] may be used with an untrusted server to protect data access patterns).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang with the teaching of Wagh because a user would have been motivated to use the Oblivious RAM, taught by Wagh, to enhance data processing, taught by Zhang, by providing protection of data access patterns on untrusted devices(see Wagh, para. 0006)

 	
2.) Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6553409, Zhang in view of US 20170185534, Wagh and further in view of US 20140006357, Davis

 	In regards to claim 15, the combination of Zhang and Wagh teach the method of claim 13. The combination of Zhang and Wagh do not teach further comprising discarding, by the data processing hardware, the K blocks of first download sequenc(see US 20140006357, Davis, para. 0135 and 0256, where data block information may be deleted, wherein metadata blocks may be randomly spread). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang with the teaching of Wagh because a user would have been motivated to reduce access latency in the storage systems taught by the combination of Zhang and Wagh by caching data blocks by the cloud controller and storing cached data on different storage volume in order to reduce seek latencies by allowing parallel access to the respective data volumes(Davis, para. 0140)  

 	In regards to claim 16, the combination of Zhang and Wagh teach the method of claim 13. The combination of Zhang and Wagh do not teach further comprising discarding, by the data processing hardwar (see US 20140006357, Davis, para. 0135 and 0256, where data block information may be deleted).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zhang with the teaching of Wagh because a user would have been motivated to reduce access latency in the storage systems taught by the combination of Zhang and Wagh by caching data blocks by the cloud controller and storing cached data on different storage volume in order to reduce seek latencies by allowing parallel access to the respective data volumes(Davis, para. 0140)
 

3.) claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 6553409, Zhang in view of US 20170185534, Wagh and further in view of US 20170077950, Pavlov

 	In regards to claim 17, the combination of Zhang and Wagh teach the method of claim 13. The combination of Zhang and Wagh do not teach wherein the value for K is based on a security parameter (c) and an error probability (a) greater than zero 	However, Pavlov teaches wherein the value for K is based on a security parameter (c) and an error probability (a) greater than zero(see US 20170077950, Pavlov, para. 0230, where a datum being transmitted[i.e. written] depends on a probability and checksum[i.e. security parameter]) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Zhang and Wagh with the teaching of Povlov because a user would have been motivated to enhance the data integrity, taught by the combination of Zhang and Wagh, by applying error correction coding, taught by Povlov, in order to potentially recover any corrupted data block information(see Povlov, para. 0004)
 
 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 2016/0253240, Cocagne et al 9/1/2016, discloses the processing of data blocks that may that are stored and subsequently deleted.
.
CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          



/David J Pearson/Primary Examiner, Art Unit 2438